810 A.2d 634 (2002)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Wayne DAVIS, Respondent.
Supreme Court of Pennsylvania.
November 12, 2002.

ORDER
PER CURIAM.
AND NOW, this 12th day of November, 2002, we GRANT the Petition for Allowance of Appeal and we REVERSE the Order of the Superior Court. See Commonwealth v. Eller, 807 A.2d 838 (Pa. 2002).
Justice NIGRO files a dissenting statement.
Justice NIGRO, dissenting.
I respectfully dissent from the Court's per curiam order reversing the instant matter for the reasons set forth in my concurring and dissenting opinion in Commonwealth v. Eller, 807 A.2d 838 (Pa. 2002).